IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


J. BUCHANAN ASSOCIATES, LLC,                :   No. 311 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
UNIVERSITY AREA JOINT AUTHORITY,            :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.